    Case 18-81764                         Doc 28   Filed 03/05/19 Entered 03/05/19 11:32:05      Desc Main
                                                     Document     Page 1 of 2


                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     WESTERN DIVISION

  In re:         HAMMANN, THOMAS D.                                          Chapter 7

  Debtor(s)                                                                  Case No. 18-81764

                                                                             JUDGE THOMAS M. LYNCH

                                                   CERTIFICATE OF SERVICE


              The undersigned certifies that on March 5, 2019, she served upon all persons to whom it is
directed via electronic communication as indicated below and by United States Mail as indicated on
the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney Jacob E. Maegli
Eric Pratt Law Firm PC
5411 E. State Street, Suite 202
Rockford, IL 61108
rockford@jordanpratt.com

Patrick S. Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                                     /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
Final Report Certificate of Service.wpd
          Case 18-81764       Doc 28    Filed 03/05/19 Entered 03/05/19 11:32:05 Desc Main
                                          Document        Page 2 of 2
                                       Patrick S. Layng                  US Department of Education
Thomas D. Hammann
                                       Office of the U.S. Trustee        c/o Nelnet
615 Kinglsey Drive
                                       780 Regent Street, Suite 304      121 S. 13th Street, Suite 201
Machesney Park, IL 61115
                                       Madison, WI 53715                 Lincoln NE 68508

Credit Acceptance
25505 W. 12 Mild Road #3000
Southfield, MI 48034
